Per Curiam.
The respondent brought this action to recover upon a promissory note executed by the appellant and purchased by the respondent before maturity. The defense was that the note was without consideration and procured by fraud by the payee therein named; that the respondent was not an innocent purchaser, and had knowledge of the facts surrounding the execution and delivery of the note to the payee. This affirmative defense was the main question of fact at the trial. The court found in favor of the respondent, and rendered judgment for the amount of the note, viz.: $300, and interest from maturity.
It is claimed that the court erred in finding that the respondent was an innocent purchaser for value before maturity. The evidence is in conflict upon this point, but we think the weight is in favor of the finding. The judgment must therefore be affirmed.